Appeal from an order of the Supreme Court, Chautauqua County (John T. Ward, Jr., A.J.), entered April 26, 2005. The order denied the motion of defendants Gerald A. Leighton, Jr. and LHC, Inc. for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting in part the motion and dismissing the first through fourth causes of action against defendant LHC, Inc. and the complaint against defendant Gerald A. Leighton, Jr. and as modified the order is affirmed without costs.
Same memorandum as in Bedrosian v Guzy (32 AD3d 1194 [2006]). Present — Pigott, Jr., P.J., Hurlbutt, Kehoe and Green, JJ.